DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/887,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and content of the copending claim 1 (e.g., a method for identifying launch opportunities) covers the instant claimed method. Therefore, claim 1 of the current application would have been an obvious variation of the invention defined in copending claim 1. 

Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 1 of copending Application No. 16/887,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and content of the copending claims 2-4 and 1 (e.g., a method for identifying launch opportunities) cover the instant claimed method. Therefore, claims 2-4 of the current application would have been an obvious variation of the invention defined in copending claims 2-4 and 1.  

Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 1-4 of copending Application No. 16/887,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and content of the copending claims 5-7 and 1-4  (e.g., a method for identifying launch opportunities) cover the instant claimed method. Therefore, claims 5-7 of the current application would have been an obvious variation of the invention defined in copending claims 5-7 and 1-4. 

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 1 of copending Application No. 16/887,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and content of the copending claims 8-10 and 1  (e.g., a method for identifying launch opportunities) cover the instant claimed method. Therefore, claims 8-10 of the current application would have been an obvious variation of the invention defined in copending claims 8-10 and 1. 

Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of copending Application No. 16/887,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and content of the copending claims 11-12 (e.g., a space launch service platform )  covers the instant claimed apparatus. Therefore, claims 13-14  of the current application would have been an obvious variation of the invention defined in copending claims 11-12. 

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 11-12 of copending Application No. 16/887,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and content of the copending claims 13 and 11-12 (e.g., a space launch service platform ) covers the instant claimed apparatus. Therefore, claim 15 of the current application would have been an obvious variation of the invention defined in copending claims 13 and 11-12. 

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/887,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and content of the copending claim 14 (e.g., a space launch service platform )  covers the instant claimed apparatus. Therefore, claim 17 of the current application would have been an obvious variation of the invention defined in copending claim 17. 

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 and 14 of copending Application No. 16/887,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and content of the copending claim 15-17 and 14 (e.g., a space launch service platform )  covers the instant claimed apparatus. Therefore, claim 18 of the current application would have been an obvious variation of the invention defined in copending claims 15-17 and 14. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tanygin (Pub. No.: US 2013/0024102 A1). 

Regarding claims 1 and 17, Tanygin discloses a system and method for determining a launch window comprising:
receiving, in a processor of a space launch service platform (e.g., launch processor 1100), one or more data feeds (e.g., receiving (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog) (see par. 30, 26, 35, 39); 
receiving, in the processor (e.g., launch processor 1100), monitoring data from a launch site (e.g., processing specific reference launch site, large body of water within the launch site) (see par. 37, 42); 
combining, by the processor (e.g., launch processor 1100), the one or more data feeds and monitoring data to generate combined launch data (e.g., the  launch processor 1100 determines maximum distance at each point in time and conjunction time interval based on (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, (v) large body of water within the launch site and other vehicle launch related data) (see abstract, par. 26, 27, 30, 31, 35, 39); 
determining, by the processor, whether a condition-based launch criteria is met based at least in part on the combined launch data (e.g., calculate a conjunction time intervals and  determine close approaches between spacecraft and other objects in space during the launch and early post-deployment phase of their lifetime when launch occur anywhere within a given launch area, by defining a launch window; i.e. a time frame during which the launch must begin, and identifying corresponding blackout times during that launch window in a small number of runs) (see par. 23-24, 36); and 
indicating, by the processor, a launch opportunity in response to the condition- based launch criteria being met (Figures 1 and 9 depict launch window duration for a spacecraft) (see par. 18-19, 23).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanygin (Pub. No.: US 2013/0024102 A1). 

Regarding claim 2, Tanygin’s invention fails to specifically disclose a method for determining a launch window comprising generating a display of at least a portion of the combined data in a graphical user interface  
However, Tanygin teaches a user’s laptop / terminal in communication with the launch processor for receiving input from the user to determines maximum distance at each point in time and conjunction time interval for a spacecraft launch based on (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, and (v)   other vehicle launch related data (see abstract, par. 26, 27, 29, 30, 31, 35-36, and 38- 39).  
Given this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to reasonable conclude that the user’s laptop / terminal can be configured to display (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, and (v) other vehicle launch related data for real time view and analysis by the user during or before spacecraft launching.   
 
Regarding claim 3, Tanygin teaches a system and method for determining a launch window wherein indicating the launch opportunity comprises indicating a go recommendation (e.g., Figures 1 and 9 depict launch window duration for a spacecraft, i.e. a time frame during which the launch must begin) (see par. 18-19, 23-24, 36 and Figures 1 and 9), the method further comprising indicating a launch hold in response to the condition-based criteria not being met (e.g., calculating a blackout period(s) 1108 during which, based upon the risk inputs from the user relating to range distances and related risks, a space vehicle should not be launched)(see par. 34, 51).

Regarding claim 4, Tanygin teaches a system and method for determining a launch window wherein the one or more data feeds comprise a data feed from a satellite catalog, an airspace tracking system, a maritime tracking system, a weather monitoring system, or a range monitoring system (e.g., (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, and (iii) space object catalog) (see par. 30, 26, 35, 39).

Regarding claim 5, Tanygin teaches a system and method for determining a launch window wherein the monitoring data is received from a launch site or a launch vehicle (e.g., at the launch site, the launch processor processes specific reference launch site, large body of water within the launch site and latitude and longitude of area information) (see par. 37, 42).

 Regarding claim 6, Tanygin teaches a system and method for determining a launch window wherein the monitoring data is frequency data, global positioning system data, telemetry data, optics data, surveillance data, or technician data (e.g., processing specific reference launch site, large body of water within the launch site and other related vehicle launch data) (see par. 37, 42).

Regarding claim 7, Tanygin teaches a system and method for determining a launch window wherein the launch opportunity is indicated as a human readable or a machine-readable indication (e.g., Figures 1 and 9 depict launch window duration for a spacecraft, which is considered as visual message / human readable indication) (see par. 18-19, 23).

Regarding claims 8-10, Tanygin teaches a system and method for determining a launch window wherein indicating the launch opportunity in response to the condition-based launch criteria being met comprises indicating a non-linear launch opportunity from a launch point, area or volume for a launch vehicle (e.g., calculate conjunction time intervals 1104. This interval is mapped to the start and stop times in the launch window between which the launch vehicle must have launched for the conjunction to occur) (see par. 36, 32, 15, 18, Figures 1-2 and 9).
However, Tanygin’s invention fails to specifically disclose wherein the non-linear launch opportunity defines a series of two or more non-periodic and discontinuous clear launch windows within a time span from a starting time until a computed set of orbital mechanics for the launch vehicle are no longer valid (e.g., claim 8 last limitation); wherein each of the two or more non-periodic and discontinuous clear launch windows indicate times during which condition-based launch criteria are estimated to be met for the launch site and the launch vehicle (e.g., claim 9 limitation) and wherein each of the two or more non-periodic and discontinuous clear launch windows have a length and each of the lengths are different (e.g., claim 10 limitation).
However, Tanygin teaches a system and method for calculate conjunction time intervals; wherein this interval is mapped to the start and stop times in the launch window between which the launch vehicle must have launched for the conjunction to occur. This computation is repeated for a different mission elapsed time (MET) resulting in a different pair of start and stop times in the launch window; wherein, the launch processor calculates a blackout period(s) during which, based upon the risk inputs from the user relating to range distances and related risks, a space vehicle should not be launched (see par. 35, 34, 25-26; Figures 1-2, 8-11).
 Under this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that multiple launch windows are generated based on different mission elapsed time (MET) which cover non-period and discontinues launch period having different length to avoid or minimize close approaches between a launch vehicle and orbit space object. 

Regarding claim 11, Tanygin teaches a system and method for determining a launch window wherein the non-linear launch opportunity from the launch point, area, or volume for the launch vehicle is determined based at least in part on probabilities of encounter conjunctions between the launch vehicle and space objects in a catalog of space objects of concern to a trajectory of the launch vehicle (e.g.,  determining launch opportunities based on statistical probability of collision during a close approach)(see par. 15-16, 32 and 39). 

Regarding claims 18, Tanygin teaches a system and method for determining a launch window wherein the one or more data feeds wherein 
indicating a go recommendation (e.g., Figures 1 and 9 depict launch window duration for a spacecraft, i.e. a time frame during which the launch must begin) (see par. 18-19, 23-24, 36 and Figures 1 and 9),
a data feed from a satellite catalog, an airspace tracking system, a maritime tracking system, a weather monitoring system, or a range monitoring system (e.g., (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, and (iii) space object catalog) (see par. 30, 26, 35, 39).
 However, Tanygin’s invention fails to specifically disclose wherein the processor is further configured to generate a display of at least a portion of the combined data in a graphical user interface  
However, Tanygin teaches a user’s laptop / terminal in communication with the launch processor for receiving input from the user to determines maximum distance at each point in time and conjunction time interval for a spacecraft launch based on (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, and (v)   other vehicle launch related data (see abstract, par. 26, 27, 29, 30, 31, 35-36, and 38- 39).  
Given this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to reasonable conclude that the user’s laptop / terminal can be configured to display (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, and (v) other vehicle launch related data for real time view and analysis by the user during or before spacecraft launching.   

Regarding claims 19, the apparatus claim is rejected for similar reasons presented within rejected claims 8, 11 and 1. The structure(s) and functional limitation of claims 19 are equivalent to the rejected claims 8, 11 and 1.
 
Regarding claims 13-16, the apparatus claims are rejected for similar reasons presented within rejected claims 17, 1, 8-10 and 11. The structure(s) and functional limitations of claims 11-13 are equivalent to the apparatus and process claims 17, 1, 8-10 and 11. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanygin (Pub. No.: US 2013/0024102 A1) in view of Ren et al. (Pub. No.: US 2014/0039733 A1). 
Regarding claims 12 and 20, Tanygin fails to specifically disclose updating the launch opportunity based on updated received weather data.
However, Ren et al. teach the implementation of weather data in a launching of space vehicle with different predicted times; wherein new release of a weather data is considered and displayed to various persons involving in the flight operation for analysis and determination (par. 43, 47, 62, and 64. 104).
Given the teaching of Ren et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Tanygin’s invention to incorporate, within the system and method for determining a launch window for a vehicle, the implementation of weather data in a launching of space vehicle; wherein new release of a weather data is considered and displayed to various persons involving in the flight operation for analysis and determination.  
The modification would enhance a system and process for determining a launch window within a specified area to avoid or minimize close approaches between a launch vehicle and orbiting space objects and implementing and displaying weather data in the launching of the vehicle with different predicted times to optimize launch area and reduce accident. 

Conclusion

This application is a continuation-in-part (“CIP”) application of U.S. application no. 16/887,490 filed on 05/09/2020. See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jorge O Peche/Examiner, Art Unit 3664